NORTHCUTT, Judge.
We reject Henry Williams’s challenge to his conviction for armed robbery, an offense he committed on April 24, 1996. Williams also contends he was improperly sentenced to life in prison as a violent career criminal under section 775.084(1)(c), Florida Statutes (1995), an amendment to section 775.084, Florida Statutes (1993), by the passage of chapter 95-182, Laws of Florida—the Gort Act. See State v. Thompson, 750 So.2d 643 (Fla.1999).
We reverse Williams’s sentence and remand for resentencing in light of the Florida Supreme Court’s recent decision in Thompson, which declares chapter 95-182 unconstitutional as violative of the single subject rule.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and DAVIS, J., Concur.